Citation Nr: 0107944	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1991 to August 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the issue of entitlement to an 
increased evaluation for residuals of a left shoulder injury 
in December 1998 for additional medical development, and that 
the action requested in the Board's remand has been 
accomplished to the extent possible.  This issue is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left 
shoulder injury are manifested by symptoms in an 
unexceptional disability picture that are productive of 
recurrent dislocation of the shoulder at the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, limitation of motion of the left arm, limitation 
of certain activities due to pain, weakness, and slight 
atrophy; there is no evidence of a fibrous union of the 
humerus, nonunion of the humerus, or loss of the humeral 
head, and abduction is not limited to 25 degrees or less from 
the side.

2.  The veteran's left shoulder disability is also manifested 
by a loss of sensation in the left arm.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's residuals of left shoulder injury 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5201, 5202 (2000).

2.  The schedular criteria for a separate 10 percent 
evaluation for nerve damage to the left shoulder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2000).  
This Diagnostic Code further provides a 40 percent evaluation 
for fibrous union of the minor humerus, a 50 percent 
evaluation for nonunion (false flail joint) of the minor 
humerus, and a 70 percent evaluation for loss of the head of 
the minor humerus (flail shoulder).  

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The veteran's left shoulder disorder is currently rated at 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for 
frequent episodes of dislocation at the scapulohumeral joint 
with guarding of all movements of the left arm.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2000).

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent evaluation.  Moderate 
incomplete paralysis warrants a 20 percent evaluation and 
severe incomplete paralysis warrants a 30 percent rating.  A 
note at the beginning of the diagnostic criteria for diseases 
of the peripheral nerves comments that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  The note goes on to indicate 
that when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  

A review of the history of this disability shows that service 
connection was granted in a February 1994 rating decision 
with a 20 percent rating, based on service medical records 
and Department of Veterans Affairs (VA) medical examination.  
Service medical records were found to show that the veteran 
dislocated his left shoulder in October 1991, and that he 
subsequently underwent two left shoulder surgeries in 1992.  
It was also noted that the veteran reported again dislocating 
his shoulder in June 1992, and that he was seen the following 
month with subjective complaints of severe shoulder problems, 
although examination at that time revealed no objective 
evidence of a disability.  April 1993 VA medical examination 
revealed that the veteran was able to abduct the left 
shoulder to 90 degrees and that flexion was also limited to 
90 degrees.

VA general medical examination in August 1996 revealed that 
the veteran reported sustaining a dislocation/subluxation of 
the left shoulder in a training exercise during service.  The 
shoulder apparently reduced itself by the time of initial in-
service evaluation, but the veteran later began to have 
problems with recurrent subluxations and required physical 
therapy.  He subsequently had left shoulder surgeries in 
February and April 1992.  These reportedly had not helped and 
he complained of recurrent subluxations since that time, 
which now occurred on a daily basis.  He indicated that he 
was unable to participate in sports, do any "overheat" 
work, extend the shoulder, or do any lifting or exerting of 
the left shoulder.  He also reported swelling and discomfort 
in the shoulder on a nightly basis.

Physical examination revealed a 5-inch anterior surgical scar 
and mild tenderness anteriorly and posteriorly.  It was also 
noted that the veteran could abduct the shoulder only to 
about 40 degrees, extend it only to about 75 degrees, and 
that he would guard the shoulder when dressing and 
undressing.  The assessment included status post recurrent 
left shoulder subluxation since the dislocation in October of 
1991.  The examiner further commented that the veteran had 
had surgeries in February and April 1992, but still reported 
recurrent dislocations on a daily basis and restricted range 
of motion with guarding and significant activity impairment 
as described above.

At the veteran's hearing before a member of the Board in 
September 1998, the veteran testified that his left shoulder 
would dislocate on a daily basis (transcript (T.) at p. 4).  
Even sleeping would cause dislocations and numbness, and the 
veteran noted that an unidentified physician had told him 
that scar tissue that had developed inside the shoulder was 
cutting off circulation (T. at p. 4).  The shoulder would 
also dislocate during the day while doing routine tasks, even 
getting a glass of water (T. at p. 4).  The veteran reported 
that the shoulder would swell every night, and that in the 
morning, it would take about two hours for the swelling to go 
down (T. at p. 4).  Engaging in activities such as sports 
would cause the swelling, and the veteran noted that it took 
about 45 minutes for the swelling to reach its fullest 
extent, and than about an hour for it to go back down (T. at 
p. 5).  There would be heat and numbness associated with the 
swelling, and daily pain which was worse in the morning and 
with activities (T. at p. 5).  

The veteran described the pain in his shoulder as a throbbing 
pain and he had been self-treating with the use of a dumbbell 
since 1992 (T. at p. 6).  The veteran disagreed with the 
recent medical examination finding of no crepitus in the left 
shoulder, noting that "crepitation has been shown since day 
one" (T. at p. 7).  A more recent examiner reportedly found 
crepitation (T. at p. 7).  The veteran could elevate his left 
arm to shoulder level, but any higher and it would pop out 
and swell (T. at p. 7).  Sometime he would raise the shoulder 
higher during daily activities, and he would feel a twinge 
(T. at p. 7).  Although the veteran reported a marked 
interference with his employment, he indicated that he 
currently held a position in car sales and that he had a 
business degree (T. at p. 8).  The swelling of his shoulder 
would sometimes affect his ability to get to work on time (T. 
at p. 8).  

Previously, the veteran had worked as a laborer and this was 
something he no longer could do at all (T. at p. 8).  The 
veteran would exercise the shoulder in the morning to 
strengthen it, but noted that it would thereafter feel 
fatigued all day long (T. at p. 8).  The veteran would miss 
work because of his shoulder at the rate of about a half day 
per week (T. at p. 9).  A private physician reportedly wanted 
to have the veteran undergo magnetic resonance imaging (MRI) 
of the left shoulder to further evaluate scar tissue inside 
the shoulder (T. at p. 9).  While the veteran indicated that 
his surgical scar produced itching, when asked whether he 
agreed that there was no tenderness or pain, he responded 
"[y]eah, I mean yeah, it's all attributed" (T. at p. 10).  

In the process of lifting his shoulder, the veteran indicated 
that he would begin to feel pain at about the last 20 degrees 
prior to shoulder level or "at 25 percent" (T. at p. 12).  

A private medical report from September 1998 reflects that 
the veteran was a right hand dominant male who was flipped 
off of a military vehicle and dislocated his left shoulder 
back in 1992.  The veteran now complained of a popping 
sensation, numbness, and that the shoulder was very sensitive 
to touch.  He further complained of radiating arm pain to the 
ulnar part of the forearm and even into the 4th and 5th 
fingers occasionally.  He also had some weakness and was not 
exactly sure what part of the arm was weak.  

Physical examination revealed that the veteran was able to 
abduct the shoulder 110 degrees and forward flex to 
approximately the same point.  Passively, the veteran could 
be taken to 120 degrees before the shoulder would "hurt him 
quite a bit."  There was no significant weakness of the 
rotator cuff in internal rotation, external rotation or in 
abduction.  There was an equivocal Hawkin's and Neer 
impingement sign, definitely a positive apprehension test 
with significant pain.  Crepitus and a "clunk" were also 
exhibited on examination, as was a positive attention sign.  
X-rays revealed previous surgery with some small anchors in 
the glenoid, but no significant downsloping of the acromion 
or osteophyte formation on the undersurface of the acromion.  
In his assessment, the physician noted that he believed that 
the veteran had had a dislocation and that he underwent an 
open Bankhart procedure.  The physician recommended an 
electromyogram (EMG) to make sure there was no nerve damage 
and a MRI/arthrogram of the shoulder to rule out any labral 
pathology.

VA joints examination in February 2000 revealed that 
following his in-service injury to his left shoulder, the 
veteran at first received physical therapy.  Thereafter, when 
the veteran's left shoulder continued to subluxate, the 
veteran underwent two operations.  The veteran subsequently 
sustained a dislocation while carrying water containers in 
about March 1992, and following this, he reported that his 
shoulder would subluxate frequently, particularly with doing 
anything overhead or lifting weights.  The veteran's problem 
with his shoulder subluxating continued, with episodes almost 
every night.  When it awakened him, the whole left arm would 
feel dead, and with overhead lifting, the shoulder felt like 
it would pop out.  Subluxating occurred at the rate of at 
least 15 times a week and the sensation that the shoulder was 
going to pop out occurred perhaps five times as often.  The 
veteran also noted crepitation and activities the veteran 
could no longer participate in included swimming, basketball, 
lifting anything over 20 pounds with the left arm, and 
baseball.  The veteran was reportedly still able to play 
tennis minus the use of a two-handed backhand.  The veteran 
continued to do exercises at home with dumbbell weights as he 
was taught during physical therapy.  After service, he worked 
as both a laborer and in insurance sales.  During the time he 
was a laborer, he continually compensated for his left 
shoulder.  He currently was employed at a coffee shop where 
there was no particular effect produced by his shoulder 
problem.

Physical examination revealed a well-healed scar of the 
anterior left shoulder, and observing the shoulder from the 
posterior aspect, there was some flattening of the left 
posterior deltoid muscle area noted on the left side as 
compared with the right.  This was indicated to be mild to 
moderate.  Palpation over the left shoulder with the arm 
toward horizontal and external rotation revealed a distinct 
heavy crepitus.  Other motions revealed a lighter sensation 
of crepitus.  Evaluation of range of motion revealed forward 
flexion on the left of 135 degrees, with the examiner being 
forced to stop at 140 degrees.  Abduction on the left was at 
64 degrees at which point the veteran related a sensation 
that the shoulder was ready to pop, which did occur at 90 
degrees, although elevation apparently then continued to 130 
degrees.  Internal rotation on the left was 85 degrees, and 
external rotation was 70 degrees.  With the latter movement, 
the veteran reported that there was a sensation of his 
shoulder wanting to dislocate anteriorly.  The diagnosis 
included status post two surgical procedures (first and 
arthroscopic) on the left shoulder following dislocations.  
The examiner further commented that there was a subjective 
sense of frequent subluxations and limited range of motion, 
and X-rays were interpreted to reveal prior labral repair, 
normal humerus positioning over the glenoid fossa, no 
fracture or fracture deformity, and normal acromioclavicular 
joint.

A subsequent MRI arthrogram was interpreted to reveal a 
defect of the anterior labrum with possible avulsion (or 
detachment).  This was noted to be consistent with the 
capability of the humeral head to dislocate or sublux as the 
labrum was a fibrocartilaginous structure surrounding the rim 
of the glenoid fossa for the purpose of deepening it.  It was 
noted that the glenoid fossa in which the humeral head sat 
was small and relatively shallow permitting a wide range of 
motion of the shoulder in conjunction with the large, round, 
humeral head.  The defect, being anterior, would encourage 
dislocation and by far, most shoulder dislocations were of 
the anterior type.  The examiner indicated that the loss of 
integrity of other aspects of the repair from a dislocation 
or dislocations might also lead to increased tendency to 
subluxations/dislocations.  

The February 2000 joints examiner further commented that 
regarding the shoulders comparatively, the only difference 
was a mild to moderate flattening of the posterior deltoid.  
Since there was no other atrophy of the extremity, actual 
strength testing was not conducted.  It was the examiner's 
belief that the difference would be minimal, and that more to 
the point, there would be a slackening of effort due to the 
sensation of beginning dislocation, which would occur 
particularly in certain positions.

VA neurological examination in February 2000 revealed 
complaints of left shoulder pain, which was intermittently 
sharp or throbbing and went over the anterior and posterior 
shoulder on the left side and through the joints.  It was 
reportedly increased by the veteran sleeping on the left 
shoulder.  If he did so, the left hand would become diffusely 
weak and numb to the extent where he had decreased sensation 
over the entire forearm and could not use his hand.  The 
thumb and index finger reportedly were not involved.  The 
numbness was of a throbbing aching sensation but there was 
radiating pain from the anterior shoulder to the median arm.  
If the shoulder was then moved around, all of the symptoms 
would resolve except for a dull ache that remained in the 
shoulder joint.  These symptoms were indicated to occur 
almost every night.  The veteran stated that he usually liked 
participating in sports but that he was now unable to do so 
due to his shoulder problem.

Physical examination revealed that axial compression, 
traction, and shoulder compression caused no symptoms.  The 
veteran had diffuse tenderness around the left shoulder, 
particularly the acromioclavicular joint and the bicipital 
groove.  There was no difficulty with the Adson maneuver 
although the veteran was uncomfortable in his left shoulder.  
External rotation was 90 degrees, and internal rotation was 
70 degrees on the left and 80 degrees on the right.  
Adduction was to just over 90 degrees on the left with 
adduction 35 degrees bilaterally.  Abduction on the right was 
175 degrees.  Flexion was 170 degrees bilaterally and 
extension was 50 degrees bilaterally.  Movements of the arm 
and wrist were done carefully so as to not cause any 
dislocation or other problems with the left shoulder.  

Motor examination revealed right forearm circumference of 32 
centimeters compared with 30 on the left.  Circumference of 
the right arm was 39 centimeters on the right compared with 
38.5 on the left.  There was no obvious atrophy, not even 
around the left shoulder muscle.  There was -5 over 5 power 
for the left arm abduction but otherwise muscle power was 5/5 
for all proximal shoulder muscles and movements on the left 
and the right, and also the biceps/triceps, ulnar and radial 
deviation, and wrist flexion/extension.  Sensation evaluation 
indicated a decreased perception without loss of feeling over 
the left anterior medial arm and the dorsum of the left hand 
without involvement of the digits.  Two point discrimination 
was 4 millimeters at all fingertips and both thumbs, and 
there was no loss of vibration or position sense and no 
extinction.

The examiner noted that the veteran had been seen in 
consultation for multiple complaints in October 1999, at 
which time he was unable to adduct the right 5th finger.  The 
veteran also complained of left shoulder pain.  Previous VA 
examination in April 1993 was found to reveal no evidence of 
neurological symptoms or findings.  No neurological findings 
were also demonstrated pursuant to the VA examination in 
August 1996.  It was not until September 1998 private 
examination that there was a history of popping sensation 
accompanied by numbness and sensitivity to touch of the left 
upper extremity.  The pain was said to radiate into the ulnar 
part of the forearm and even into the fourth and fifth 
fingers occasionally with weakness and numbness.  

An EMG of the left shoulder conducted at this time was 
interpreted to reveal a stable membrane for all muscles 
except the triceps where two out of four insertions showed a 
slight increase of positive waves.  The motor units were 
obtained, analyzed, and found to be normal in all muscles 
tested, and the interference pattern or recruitment was 
normal for all muscles evaluated.  The result of the EMG of 
the left upper extremity and paravertebral muscles was a 
normal study, with no evidence for radiculopathy or nerve 
entrapment sufficient to cause nerve damage that could be 
ascertained.  The diagnosis included left shoulder pain, 
status post dislocation and surgical procedures, and left arm 
paresthesias, without evidence of nerve damage.  The examiner 
noted that although the veteran now had neurological symptoms 
in reference to his left upper extremity and the post-axial 
distribution, there was no evidence on examination or testing 
with EMG for any nerve damage that would explain his 
paresthesias.  There was no radiculopathy and there was no 
evidence of a brachial plexus or more distal nerve damage.


II.  Analysis

As was noted above, the veteran's left shoulder disability is 
presently evaluated at 20 percent for recurrent dislocation 
of the minor shoulder at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  It is undisputed 
that the veteran's left arm is his non-dominant or "minor" 
arm.  38 C.F.R. § 4.69 (2000).  In order to qualify for a 
higher rating under Diagnostic Code 5202, the evidence must 
demonstrate a fibrous union of the minor humerus for a 40 
percent evaluation, nonunion (false flail joint) of the minor 
humerus for a 50 percent evaluation, and loss of the head of 
the minor humerus (flail shoulder) for the highest rating of 
70 percent.  While the recent MRI of the left shoulder 
disclosed posterolateral flattening of the humeral head, 
neither this study nor any other evaluation or examination 
has disclosed fibrous union, nonunion, or loss of the humeral 
head, and therefore, a higher rating under this Diagnostic 
Code is not warranted.

In addition, while the veteran's left shoulder disability is 
also manifested by significant limitation of motion, even 
adduction of not more than 40 degrees (as was demonstrated at 
the time of the VA joints examination in August 1996) would 
not translate to a rating in excess of 20 percent for the 
minor shoulder.  More specifically, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 provides a 20 percent rating for 
limitation of motion of the minor arm midway between the side 
(45 degrees) and shoulder level (90 degrees).  See also 
38 C.F.R. § 4.71, Plate I.  The next higher (and maximum) 
schedular rating under Diagnostic Code 5201, 30 percent, may 
be assigned if range of motion of the minor arm is limited to 
25 degrees from the side, and the medical evidence relevant 
to the veteran's claim does not reflect that the veteran's 
motion in the left arm was ever restricted to 25 degrees or 
less.

By reason of the above, the Board concludes that the 
disability picture presented supports a rating that is no 
higher than the currently assigned 20 percent schedular 
evaluation.  38 C.F.R. § 4.7 (2000) provides that a higher 
disability rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  As 
discussed above, a higher rating under either Diagnostic Code 
5201 or 5202 is clearly not in order as there is not a single 
reported medical finding of record which demonstrates that a 
higher evaluation under either Diagnostic Code is warranted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has decided as a matter of 
law that 38 C.F.R. §§ 4.40 and 4.45 are not subsumed in 
Diagnostic Code 5201, and that 38 C.F.R. § 4.14 (anti-
pyramiding) does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  Accordingly, the Board recognizes 
that the Court's holding requires the Board to consider 
whether an increased rating for the veteran's left shoulder 
disability may be in order based on limitation of motion on 
functional use.  

The veteran's complaints of left shoulder pain do not warrant 
an increased rating under 38 C.F.R. §§ 4.40 and 4.45 because 
a preponderance of the medical evidence does not substantiate 
additional loss of range of motion, weakness, excess fatigue 
or incoordination in his left shoulder due to physiologic 
pain.  In fact, the Board notes from the pertinent medical 
evidence of record that in addition to the findings of 
abduction to as little as 40 degrees in August 1996, there 
have also been findings of abduction of the left arm to 65 
degrees before the veteran voiced concerns about "popping" 
at the VA joints examination in February 2000, with the 
veteran then being able to elevate to as much as 130 degrees; 
abduction to just over 90 degrees at the time of VA 
neurological examination in February 2000; and abduction of 
110 degrees at the time of private examination in September 
1998.  Thus, based on the all of the evidence of record, it 
is clear that the majority of findings do not reflect 
limitation of abduction that would even meet a 20 percent 
evaluation under Diagnostic Code 5201.  Thus, the Board finds 
that a higher evaluation for pain based on additional loss of 
range of motion, weakness, excess fatigue or incoordination 
is not warranted. 

Accordingly, the Board concludes that a disability rating in 
excess of 20 percent for the service-connected left shoulder 
disability is not warranted, based on the application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202 (2000), 
38 C.F.R. § 4.40 (2000) or 38 C.F.R. § 4.45 (2000).

The Board has considered the possible application of the 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has given 
consideration to evaluating the veteran's service-connected 
left shoulder orthopedic disability under other Diagnostic 
Codes.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5202 is the most appropriate schedular criteria for the 
evaluation of the veteran's left shoulder orthopedic 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Since there is no currently diagnosed clinical evidence of 
ankylosis of the left shoulder the veteran's left shoulder 
disability is not entitled to a higher rating pursuant to 
Diagnostic Codes 5200 (ankylosis of scapulohumeral 
articulation).  In addition, while medical evidence has noted 
the existence of an external surgical scar on the left 
shoulder and the veteran's representative has asserted 
entitlement for a separate 10 percent rating for a tender and 
painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000), a preponderance of the evidence is against the 
finding of a painful and tender scar and a separate 10 
percent evaluation on this basis.  The most recent VA joints 
examination in February 2000 noted that the scar was well-
healed and the Board disagrees with the representative's 
statement as to the August 1996 findings.  More specifically, 
while the representative asserts that there was mild 
tenderness found with respect to the scar, the Board finds 
that the examiner's statement was instead attributed 
tenderness to the left shoulder in general.  Moreover, the 
Board notes that when the veteran was questioned about 
whether his scar was tender and painful at his Board hearing 
in September 1998, the Board finds that while he noted the 
existence of some itching, the veteran agreed that it was not 
tender or painful.  (T. at p. 10).

On the other hand, the Board has determined that although 
recent findings do not reflect evidence of any nerve damage 
in the left arm or shoulder, there was a diagnosis of left 
arm paresthesias and complaints of numbness along the ulnar 
nerve sometimes extending into the 4th and 5th fingers of the 
left hand, and that these findings warrant consideration of 
the diagnostic codes which relate to peripheral nerves and 
specifically 38 C.F.R. § 4.124(a), Diagnostic Code 8516.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent evaluation, and a note at 
the beginning of the diagnostic criteria for diseases of the 
peripheral nerves comments that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  The note goes on to indicate 
that when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25(b) (2000); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000); Fanning v. Brown, 4 
Vet. App. 225 (1993).  In the instant case, the Board must 
consider whether the loss of sensitivity and related 
discomfort attributable to such symptomatology are separate 
and distinct disability manifestations from the same injury, 
thereby allowing separate evaluations to be established under 
38 C.F.R. § 4.25 and Esteban.  After having carefully 
considered the matter, and giving the benefit of the doubt to 
the veteran, the Board believes that the situation presented 
in this case is similar to that in Esteban.  That is, the 
veteran's left shoulder orthopedic and nerve disabilities may 
be considered to be separately ratable entities, each having 
distinct pathology and symptomatology which is not 
duplicative or overlapping.  Compare Esteban, 6 Vet. App. at 
262.

Since there is no objective confirmation of any nerve damage 
and the veteran's symptoms consist solely of loss of 
sensation, the Board finds that the veteran's current nerve 
disability may be classified as no more than mild incomplete 
paralysis, and that he is therefore entitled to a 10 percent 
rating under Diagnostic Code 8516.  Clearly, there is no 
evidence of complete paralysis such as evidence of "griffin 
claw" deformity, marked atrophy, lost extension or ability 
to spread 4th and 5th fingers, lost abduction of the thumb, 
or weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  Although the record does not make a specific 
reference to damage to the ulnar nerve under Diagnostic Code 
8516 or any other nerve, the Board has considered the 
findings of complaints relative to the ulnar nerve extending 
into the 4th and 5th fingers, along with additional findings 
of lost decreased perception without loss of feeling over the 
left anterior medial arm and the dorsum of the left hand, 
and, giving the benefit of the doubt to the veteran, 
determined that a separate rating for nerve damage under this 
Diagnostic Code is warranted.  See 38 C.F.R. §§ 3.102, 4.21 
(2000).

In denying a rating in excess of 10 percent for disability 
associated with left shoulder nerve damage, the Board further 
notes that the provisions against combining ratings for 
muscle injuries with those for peripheral nerve paralysis 
under 38 C.F.R. § 4.55(a) (2000) (38 C.F.R. § 4.55(g) prior 
to June 1997) are applicable.  In this regard, while recent 
examination has revealed mild to moderate flattening of the 
posterior deltoid, the ratings currently assigned for 
musculoskeletal and nerve symptoms already account for 
limitation of motion, weakness, etc. of the left shoulder 
girdle.  Thus, the Board finds that compensation for muscle 
and neurologic disability in the left shoulder would be 
tantamount to "pyramiding," or employing the Ratings 
Schedule as a vehicle for compensating the veteran twice for 
the same symptomatology.  See 38 C.F.R. § 4.14; Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).

The Board also cannot conclude that the disability picture as 
to the veteran's left shoulder disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury is denied. 

A separate 10 percent rating for nerve damage to the left 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

